 


114 HR 4086 IH: Security Verification for Refugees Act
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4086 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Mr. Hill introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require that supplemental certifications and background investigations be completed prior to the admission of certain aliens as refugees, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Security Verification for Refugees Act. 2.Review of refugees to identify security threats to the United States (a)Background investigationIn addition to the screening conducted by the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation shall take all actions necessary to ensure that each covered alien receives a thorough background investigation prior to admission as a refugee. A covered alien may not be admitted as a refugee until the Director of the Federal Bureau of Investigation certifies to the Secretary of Homeland Security and the Director of National Intelligence that each covered alien has received a background investigation that is sufficient to determine whether the covered alien is a threat to the security of the United States. 
(b)Certification by unanimous concurrenceA covered alien may only be admitted to the United States after the Secretary of Homeland Security, with the unanimous concurrence of the Director of the Federal Bureau of Investigation and the Director of National Intelligence, certifies to the appropriate Congressional Committees that the covered alien is not a threat to the security of the United States. (c)Inspector general review of certificationsThe Inspector General of the Department of Homeland Security shall conduct a risk-based review of all certifications made under subsection (b) each year and shall provide an annual report detailing the findings to the appropriate Congressional Committees. 
(d)Monthly reportThe Secretary of Homeland Security shall submit to the appropriate Congressional Committees a monthly report on the total number of applications for admission with regard to which a certification under subsection (b) was made and the number of covered aliens with regard to whom such a certification was not made for the month preceding the date of the report. The report shall include, for each covered alien with regard to whom a certification was not made, the concurrence or nonconcurrence of each person whose concurrence was required by subsection (b). (e)DefinitionsIn this Act: 
(1)Covered alienThe term covered alien means any alien applying for admission to the United States as a refugee who— (A)is a national or resident of Iraq, Syria, or a country designated as a high-risk country by the Secretary of State under section 3; 
(B)has no nationality and whose last habitual residence was in Iraq, Syria, or a country designated as a high-risk country by the Secretary of State under section 3; or (C)has been present in Iraq or Syria at any time on or after March 1, 2011. 
(2)Appropriate Congressional CommitteeThe term appropriate Congressional Committees means— (A)the Committee on Armed Services of the Senate; 
(B)the Select Committee on Intelligence of the Senate; (C)the Committee on the Judiciary of the Senate; 
(D)the Committee on Homeland Security and Governmental Affairs of the Senate; (E)the Committee on Foreign Relations of the Senate; 
(F)the Committee on Appropriations of the Senate; (G)the Committee on Armed Services of the House of Representatives; 
(H)the Permanent Select Committee on Intelligence of the House of Representatives; (I)the Committee on the Judiciary of the House of Representatives; 
(J)the Committee on Homeland Security of the House of Representatives; (K)the Committee on Appropriations of the House of Representatives; and 
(L)the Committee on Foreign Affairs of the House of Representatives. 3.Report on risk levels of countriesNot later than 60 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in consultation with the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, and the Director of National Intelligence, shall submit to the appropriate Congressional Committees (as such term is defined in section 2(e)) a report, which shall be submitted in unclassified form to the maximum extent practicable, but may include a classified annex, and which includes the following: 
(1)A list of each country, a national or resident of which submitted an application for admission to the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) during the year preceding the report. (2)For each country listed under paragraph (1), an evaluation of the threat to the security of the United States posed by aliens who are nationals or residents of each such country, and a designation of each such country as high-risk, medium-risk, or low-risk. 
(3)For each country listed under paragraph (1), the number of applications for admission as a refugee to the United States during the year preceding the report. (4)For each country listed under paragraph (1), the number of aliens who were admitted to the United States as refugees during the year preceding the report. 
(5)Beginning with the second report submitted under this section, in the case of a country for which the designation under paragraph (2) changed from the designation of that country in the preceding year’s report, an explanation of the reason for the change. (6)To the extent practicable, and without jeopardizing intelligence sources or methods, a description of the following: 
(A)Any presence of terrorism, hostile actions against the United States or its allies, gross violations of human rights, human trafficking, drug trafficking, religious persecution, or other violations of international law. (B)Any presence of al Qaeda, al Qaeda affiliates, Islamic State, or other terrorist groups. 
(C)Any presence of transnational criminal organizations.   